DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed 1/14/21 have been fully considered but they are not persuasive.
 Applicant argues that the prior art fails to disclose the first deformable member comprising a non-circular cross section, the non-circular cross section comprises at least one flat surface and at least one arcuate surface.  Examiner respectfully disagrees.  
Weadock fails to disclose wherein at least a portion of said first deformable member includes a non-circular cross-section, the non-circular cross section including a first and second flat surface.
However, Kaster et al. discloses a similar surgical staple 12 with a crown 46 and a first deformable member (43 or 44) and a second member (plurality of engaging members 43 or 44), wherein at least a portion of said first deformable member includes a non-circular cross section including one flat surface and arcuate surface (figure 16), the cross section further includes a first flat surface and a second flat surface, said first flat surface is substantially parallel to said second flat surface (figure 10, opposite surfaces of legs are flat and parallel, or figure 16) and shaped to assure proper stapling action and contours for engaging the vessel wall (column 5, lines 54-65).  Examiner notes that the claim does not indicate which direction the cross section of the staple 12 is being considered, whether along a longitudinal or perpendicular axis.  For example, one possible cross section of the staple is shown in annotated figure 16 below, the cross section extending along the longitudinal axis of the staple deformable member, the deformable members cross section having both flat and arcuate surfaces.  In combination, the claim language does not overcome the prior art.

    PNG
    media_image1.png
    304
    340
    media_image1.png
    Greyscale
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 4, 7-12 and 14, 16-23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Weadock US 2003/0045902 in view of Kaster et al. US 5234447.
Regarding claims 1, 7, 8, 11, 16 and 17, Weadock discloses a surgical staple 10, comprising:
a crown 12, wherein said crown is comprised of a first dissolvable material (paragraph 0031); a first deformable member 14; and a second member (plurality of engaging members 14, figure 1), wherein said crown connects said first deformable member and said second member when said crown is undissolved (figure 1), and wherein said first deformable member is unconnected to said second member after said crown has been dissolved (paragraph 11).
Weadock fails to disclose wherein at least a portion of said first deformable member includes a non-circular cross-section, the non-circular cross section including a first and second flat surface and an arcuate surface.
Kaster et al. discloses a surgical staple 12 with a crown 46 and a first deformable member (43 or 44) and a second member (plurality of engaging members 43 or 44), wherein at least a portion of said first deformable member includes a non-circular cross section including one flat surface (figure 10, 16) and arcuate surface (annotated figure 16 above), the cross section further includes a first flat surface and a second flat surface, said first flat surface is substantially parallel to said second flat surface (figures 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify Weadock with a non-circular cross-section, as taught by Kaster et al. to provide a surgical staple with deformable members shaped to conform and engage with the vessel walls to ensure proper stapling action. 
	Regarding claims 2 and 12, Weadock discloses wherein at least one of said first deformable member and said second member are comprised of a non-dissolvable material (paragraph 37).
	Regarding claims 4 and 14, Weadock discloses the crown further includes at least one second material, said second material comprises a therapeutic drug, and wherein the dissolution of said crown releases said therapeutic drug (paragraph 0036). 
	Regarding claims 9, 10, 18 , 19, 21, 22, and 23, Weadock discloses the first deformable member and a second member each including a first end and a second end which extend from said crown (figure 1, member tips 22 extend on each side of crown with the member 14 connected with middle section 16), said first end of first deformable member extends from said crown in a first direction, and wherein said second end of said first deformable member extends from said crown or said dissolvable means in said first direction (can consider the first end to be the portion of arm member 14 extending upward from the crown where it is attached to body 16, the second end being the tip 22 of member 14, the entire arm or member 14 extends in an upward direction from the crown). 
	Regarding claim 20, Weadock discloses a surgical staple 10, comprising: a first deformable member 14; a second deformable member (plurality of engaging members 14); and a dissolvable means 12 for connecting said first deformable member and said second member when said dissolvable means 
Weadock fails to disclose wherein at least a portion of said first deformable member includes a non-circular cross-section, the non-circular cross section including at least one flat surface and at last one arcuate surface.
Kaster et al. discloses a similar surgical staple 12 with a crown 46 and a first deformable member (43 or 44) and a second member (plurality of engaging members 43 or 44), wherein at least a portion of said first deformable member includes a non-circular cross section including one flat surface or arcuate surface (figures 10 or annotated figure 16 above), the cross section further includes a first flat surface and a second flat surface, said first flat surface is substantially parallel to said second flat surface (figures 10 or 16, opposite surfaces of legs are flat and parallel, or along longitudinal cross section, as show in annotated figure 16 above) and shaped to assure proper stapling action and contours for engaging the vessel wall (column 5, lines 54-65), the end of the first deformable member includes a non-circular cross section (figure 10).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify Weadock with a non-circular cross-section, as taught by Kaster et al. to provide a surgical staple with deformable members shaped to conform and engage with the vessel walls to ensure proper stapling action. 

s 3 and 13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Weadock US 2003/0045902 in view of Kaster et al. US 5234447 as discussed above, and further in view of Hermes US 5282829.
Regarding claims 3 and 13, Weadock discloses the device essentially as claimed but does not disclose wherein at least one of said first deformable member and second member are comprised of a second dissolvable material.
Hermes teaches a surgical staple having various components made of different dissolvable materials for maintaining structural integrity until the tissue being fastened to gain sufficient strength to be self-supporting and then quickly dissolve (column 2, lines 33-42 and lines 56-58) or in order to control the release of medicinal drugs or materials (column 7, lines 45-61) during a particular surgical application of the surgical fastener.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify Weadock with a bioabsorbable material for the first deformable member and second member in order for the staple to absorb in the body after healing is completed within the tissue to apply medication or to reduce any complications, infections, or additional surgery for the patient.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA C LAUER whose telephone number is (571)270-5418.  The examiner can normally be reached on Monday-Thursday 7:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.C.L/Examiner, Art Unit 3771